RENDERED: DECEMBER 3, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2021-CA-0072-MR


GABRIELL GRAY                                                    APPELLANT



                APPEAL FROM HARDIN CIRCUIT COURT
v.             HONORABLE KELLY MARK EASTON, JUDGE
                      ACTION NO. 18-CI-00175



MARK WELLS; EDDIE WILKERSON;
WES BLAIR; JENNY BROWN; AND
MELISSA CURTSINGER                                                APPELLEES



                                  OPINION
                                 AFFIRMING

                                 ** ** ** ** **

BEFORE: CALDWELL, CETRULO, AND JONES, JUDGES.

CETRULO, JUDGE: Gabriell Gray (Gabbie) appeals a judgment of the Hardin

Circuit Court summarily dismissing her negligence claims against the above-

captioned appellees based primarily upon qualified immunity. Upon review, we

affirm.
                 FACTUAL AND PROCEDURAL HISTORY

            In its dispositive order of December 15, 2020, the circuit court

accurately summarized the relevant history of this matter:

            Just over four years ago, Gabbie was a student at John
            Hardin High School (“JHHS”). Prior to the incident
            which forms the basis of this suit, Gabbie had “issues”
            with the Defendant Shayla Chedwick (“Shayla”). While
            words had been exchanged, perhaps for years, there was
            no prior incident of actual physical violence between
            them reported to school officials.

            On Monday morning, November 21, 2016, Gabbie and
            Shayla were both in the cafeteria or commons area of
            JHHS with a number and perhaps hundreds of other
            students. The approximate time was after 8 a.m. but
            before classes started for the day at 8:30 a.m. Students
            regularly had the opportunity for breakfast during this
            time.

            Gabbie suggests the details of what happened on this
            morning are undisputed, but this record suggests
            otherwise. According to Gabbie’s statements, Shayla
            began the incident by asking Gabbie: “Do you have a
            problem?” This started from a distance. Then Shayla
            came closer to Gabbie repeating the question. Gabbie
            responded telling Shayla: “I just don’t like you.” As
            things escalated, Gabbie tells Shayla to get out of her
            face.

            Gabbie says Shayla then pulled her hair. Shayla says
            Gabbie pushed her before Shayla used any force. Shayla
            has counterclaimed for assault and battery by Gabbie
            suggesting this possible initial aggressor argument. In
            any event, a fight starts between the girls. Another
            student and friend of Gabbie’s got between the girls
            disrupting the initial fight.


                                        -2-
              At this point, Shayla’s brother, the Defendant Jaevoni
              Chedwick (“Voni”), interjected himself striking Gabbie.
              The situation ended when a staff member, ROTC Colonel
              Warren Griggs (“Griggs”), was passing by the area and
              intervened to break up the fight. Griggs himself was
              injured by Voni during the melee.

              This matter was initiated in Hardin Circuit Court on February 2, 2018,

against Gabbie’s attackers, and also the above-captioned appellees who were

employed at JHHS in various roles at the time. Wells was the principal; Wilkerson

was the vice-principal; Blair was the director of the county school’s alternate

school programs; and Brown and Curtsinger were teachers. In her complaint,

Gabbie1 asserted that these individuals had breached tort-related duties owed to her

by failing to prevent the above-described incident, and that they were accordingly

negligent. As discussed in greater depth below, she believed these individuals

should have either (1) stopped the fight from happening that day, or (2) ensured

that she and Shayla were not in the same school.

              In response, each of the appellees asserted qualified immunity;

alternatively, they asserted no duty owed to Gabbie had been breached because the

incident had been unforeseeable. After a period of discovery and motion practice,

they also moved for summary judgment on those bases. Upon consideration, the




1
 This suit was initially filed on Gabbie’s behalf by Jessica Monique Gray, Gabbie’s mother and
next friend. Gabbie was later substituted as the plaintiff.

                                              -3-
circuit court granted their motions. This appeal followed. To the extent necessary,

additional details will be discussed below over the course of our analysis.

                           STANDARD OF REVIEW

                     Summary judgment serves to terminate litigation
             where “the pleadings, depositions, answers to
             interrogatories, stipulations, and admissions on file,
             together with the affidavits, if any, show that there is no
             genuine issue as to any material fact and that the moving
             party is entitled to a judgment as a matter of law.”
             Kentucky Rule of Civil Procedure (CR) 56.03. It is well
             established that a party responding to a properly
             supported summary judgment motion cannot merely rest
             on the allegations in his pleadings. Continental Cas. Co.
             v. Belknap Hardware & Mfg. Co., 281 S.W.2d 914, 916
             (Ky. 1955). “[S]peculation and supposition are
             insufficient to justify a submission of a case to the jury,
             and . . . the question should be taken from the jury when
             the evidence is so unsatisfactory as to require a resort to
             surmise and speculation.” O’Bryan v. Cave, 202 S.W.3d
             585, 588 (Ky. 2006) (quoting Chesapeake & Ohio Ry.
             Co. v. Yates, 239 S.W.2d 953, 955 (Ky. 1951)). “‘Belief’
             is not evidence and does not create an issue of material
             fact.” Humana of Kentucky, Inc. v. Seitz, 796 S.W.2d 1, 3
             (Ky. 1990); see also Haugh v. City of Louisville, 242
             S.W.3d 683, 686 (Ky. App. 2007) (“A party’s subjective
             beliefs about the nature of the evidence is not the sort of
             affirmative proof required to avoid summary
             judgment.”). Furthermore, the party opposing summary
             judgment “cannot rely on the hope that the trier of fact
             will disbelieve the movant’s denial of a disputed fact, but
             must present affirmative evidence in order to defeat a
             properly supported motion for summary judgment.”
             Steelvest, Inc. v. Scansteel Serv. Ctr., Inc., 807 S.W.2d
             476, 481 (Ky. 1991) (citations and internal quotation
             marks omitted).




                                         -4-
                       On appeal, we must consider the evidence of
                record in the light most favorable to the non-movant and
                must further consider whether the circuit court correctly
                determined that there were no genuine issues of material
                fact and that the moving party was entitled to judgment
                as a matter of law. Scifres v. Kraft, 916 S.W.2d 779, 781
                (Ky. App. 1996). “Because summary judgment involves
                only legal questions and the existence of any disputed
                material issues of fact, an appellate court need not defer
                to the trial court’s decision and will review the issue de
                novo.” Lewis v. B & R Corp., 56 S.W.3d 432, 436 (Ky.
                App. 2001) (footnote omitted).

McAlpin v. American General Life Ins. Co., 601 S.W.3d 188, 193-94 (Ky. App.

2020).

                                        ANALYSIS

                As discussed, Gabbie sued the appellees for negligence, a theory that

generally requires a plaintiff to show “that (1) the defendant owed the plaintiff a

duty of care, (2) the defendant breached the standard by which his or her duty is

measured, and (3) consequent injury.” Pathways, Inc. v. Hammons, 113 S.W.3d

85, 88 (Ky. 2003). Consistent with her negligence theory, KRS2 161.180(1)3

illustrates that school personnel owe actionable duties to students:

                Each teacher and administrator in the public schools shall
                in accordance with the rules, regulations, and bylaws of

2
    Kentucky Revised Statute.
3
  Apart from KRS 161.180, Gabbie references eight other statutes (with dubious applicability),
along with several numbered school board polices, in support of her overarching argument that
school employees owe a duty to students to provide a safe learning environment. Because
Gabbie adds little explanation regarding the applicability of what she has referenced, we will
only state that, taken collectively, it does not conflict with our analysis.

                                              -5-
             the board of education made and adopted pursuant to
             KRS 160.290 for the conduct of pupils, hold pupils to a
             strict account for their conduct on school premises, on
             the way to and from school, and on school sponsored
             trips and activities.

             With that said, a dispositive issue presented in this appeal is what kind

of duty each of these appellees owed her relative to her negligence claims. To

explain, qualified immunity provides a safe harbor for “public officers and

employees” such as the appellees herein when “sued in their individual

capacities . . . for good faith judgment calls made in a legally uncertain

environment.” Yanero v. Davis, 65 S.W.3d 510, 522 (Ky. 2001). In other words:

             Qualified official immunity applies to the negligent
             performance by a public officer or employee of (1)
             discretionary acts or functions, i.e., those involving the
             exercise of discretion and judgment, or personal
             deliberation, decision, and judgment, . . . ; (2) in good
             faith; and (3) within the scope of the employee’s
             authority. . . . An act is not necessarily “discretionary”
             just because the officer performing it has some discretion
             with respect to the means or method to be employed. . . .

             Conversely, an officer or employee is afforded no
             immunity from tort liability for the negligent
             performance of a ministerial act, i.e., one that requires
             only obedience to the orders of others, or when the
             officer’s duty is absolute, certain, and imperative,
             involving merely execution of a specific act arising from
             fixed and designated facts. . . . “That a necessity may
             exist for the ascertainment of those facts does not operate
             to convert the act into one discretionary in nature.”

Id. (citations omitted).


                                          -6-
             Accordingly, a court that considers a qualified immunity defense must

determine whether the defendant’s alleged acts were ministerial acts, subject to

negligence analysis, or discretionary tasks, subject only to bad faith examination.

Id. at 523. “The distinction between discretionary acts and mandatory acts is

essentially the difference between making higher-level decisions and giving orders

to effectuate those decisions, and simply following orders.” Marson v. Thomason,

438 S.W.3d 292, 297 (Ky. 2014). In the context of student supervision, Kentucky

draws a line between school administrators and teachers. “Because [the] task is so

situation specific, and because it requires judgment rather than a fixed, routine

performance, looking out for children’s safety is a discretionary function for a

principal[.]” Id. at 299; but see id. (recognizing that “specific instructions could

make such duties required and thus ministerial.”). On the other hand, “a teacher’s

duty to supervise students is ministerial, as it requires enforcement of known

rules.” Id. at 301. Although in the course of a ministerial or discretionary task

“unexpected events [may] occur[,]” it is the nature of the official’s acts or

omissions, rather than third party conduct, that “determines whether they are

discretionary or ministerial.” Id. at 302.

             Relevant to our qualified immunity analysis, Gabbie does not contend

that any of the alleged actions or inactions at issue in this matter fell outside the

scope of any appellee’s authority. Therefore, considering what is set forth above,


                                             -7-
we will first review whether the circuit court correctly determined each individual

appellee’s at-issue conduct was discretionary, as opposed to ministerial. We will

then review whether affirmative evidence supports that any appellee performed

discretionary duties in bad faith or, as a triable issue, carried out ministerial

responsibilities negligently. Lastly, we will address Gabbie’s additional argument

that she was entitled to more time for discovery, and that the circuit court’s

judgment was therefore premature.

1. The Teacher Appellees

             As indicated, Brown and Curtsinger were teachers at JHHS.

Regarding why Gabbie believes they are liable to her for negligence, she states on

page 4 of her brief that in her view both Brown and Curtsinger “[s]hould have

intervened or called the S.R.O. [student resource officer] when [Shayla] attacked

[her].” Accordingly, Gabbie asserts, Brown and Curtsinger breached duties owed

to her pursuant to KRS 161.180 and Hardin County School District policies.

             Apart from making these general assertions, however, Gabbie does

not specify where these teachers were required to supervise during the incident;

nor does she detail the extent of her interaction – if any – with these teachers in

relation to the incident. And, her failure to do so is detrimental to her case.

             As discussed, “a teacher’s duty to supervise students is ministerial, as

it requires enforcement of known rules.” Marson, 438 S.W.3d at 301. However,


                                           -8-
Kentucky recognizes an exception to this general rule, as illustrated in Ritchie v.

Turner:

             Like the general duty in Marson to provide a safe school
             environment, the duty in KRS 161.180(1) . . . to provide
             student supervision “is a discretionary function for
             [school officials] exercised most often by establishing
             and implementing [supervision] policies and
             procedures,” which is qualitatively different from
             actually supervising the students, a ministerial duty for
             those who are assigned such supervision. Marson, 438
             S.W.3d at 299, 302. Doe has not alleged that any of the
             school officials were assigned as supervisors of the
             meeting area she left to go to Mitchell’s classroom or
             that the school officials passed her in the halls on those
             occasions. Simply put, they were not actually involved
             in active supervision of the students at the times relevant
             to Doe’s complaint. Consequently, the school officials
             only had a general supervisory duty over Doe. We agree
             with the Court of Appeals that Marson resolves the
             question in favor of the school officials as to whether
             they are entitled to qualified immunity as to Doe’s
             supervision, or the lack thereof, when she left the
             morning meeting area and met Mitchell in his classroom.

559 S.W.3d 822, 832 (Ky. 2018) (emphasis added).

             To be clear, the “school official” defendants referenced in the quote

set forth above – who were granted qualified immunity on the strength of its

reasoning – included, as here, a teacher who was sued by a student for an alleged

negligent failure to supervise. See id. at 829 n.12. And, with respect to that

teacher and the other school official defendants, the Kentucky Supreme Court

indicated that only a general “discretionary . . . supervisory duty” applied to them,


                                         -9-
id. at 832, absent any evidence demonstrating either that those individuals were

assigned to supervise the area in which the incident occurred or should have

recognized that a known rule had been violated in their presence and required

enforcement.

             Here, in support of their motions for summary judgment, Brown and

Curtsinger provided a copy of the JHHS duty roster from the 2017-2018 staff

handbook. It indicates that when this incident occurred, Curtsinger was assigned

to supervise “AM FRONT”; Brown was assigned to supervise “FRONT

ENTRANCE”; and that neither was assigned to supervise the “COMMONS

AREA” where the incident occurred. Below, Gabbie never rebutted this evidence.

Consistently with Ritchie, this was a point the circuit court found dispositive. In its

order of summary judgment, the circuit court explained:

                   The first problem for this part of the claim is that
             none of the school employees were assigned to the area
             where the fight occurred that morning, and they cannot
             be omnipresent. Had one of these employees been so
             assigned, there could have been ministerial duties to
             perform. This is illustrated by Marson v. Thomason, 438
             S.W.3d 292 (Ky. 2014).

             ....

             Regardless, most of these Defendants were not even at
             the scene and had no duty to be there that morning. If
             they had been there, they still would have engaged in
             discretionary actions, not ministerial ones.




                                         -10-
             In her brief, Gabbie cites nothing that contradicts Brown’s and

Curtsinger’s evidence; she does not detail the extent of her interaction – if any –

with these teachers in relation to the incident; nor, for that matter, does she even

address this aspect of the circuit court’s order. And, it is not the obligation of this

Court to do so for her. As an appellate court, we will not search the record to flesh

out an argument for a party. We confine our review “to errors pointed out in the

briefs.” Milby v. Mears, 580 S.W.2d 724, 727 (Ky. App. 1979). Consequently,

Gabbie has not demonstrated the circuit court erred in determining Brown’s and

Curtsinger’s duties were at most discretionary for purposes of a qualified immunity

analysis.

             As to the remaining element of qualified immunity, the onus was upon

Gabbie to prove bad faith. See Yanero, 65 S.W.3d at 523. Specifically,

Curtinger’s and Brown’s qualified immunity could only have been defeated if

evidence demonstrated they knew or reasonably should have known that their

actions, performed within the sphere of their official responsibility, would violate

Gabbie’s constitutional rights or were motivated by a malicious intent to cause a

deprivation of such rights or other injury. See James v. Wilson, 95 S.W.3d 875,

909 (Ky. App. 2002) (citation omitted).




                                          -11-
             Here, Gabbie has failed to carry her burden. After accurately

summarizing the substance of Gabbie’s deposition testimony, the circuit court

explained in its order:

             Gabbie offers nothing to show any evidence of bad faith.
             Although some of the school employees knew of the
             friction between Gabbie and Shayla, no one knew of
             prior physical violence. Gabbie had problems with at
             least two other girls before the events in question. None
             of those turned violent.

             In short, Gabbie has failed to demonstrate the circuit court erred in

dismissing her claims against Curtsinger and Brown on qualified immunity

grounds. Thus, it is unnecessary to address Gabbie’s claims of negligence against

these appellees any further.

2. The School Administrator Appellees

             Next, we address Gabbie’s qualified immunity claims relative to

Wells, Wilkerson, and Blair, each of whom were school administrators at all

relevant times. Regarding why Gabbie believes they are liable to her for

negligence, she explains on page 4 of her brief:

             a. Mark Wells; He failed to take any action to have
                [Gabbie] transferred from John Hardin despite several
                requests by her parents to do so. He did not
                sufficiently supervise or discipline [Shayla] or [Voni]
                so that their assault of [Gabbie] would not have
                happened.

             b. Eddie Wilkerson; He failed to take any action to have
                [Gabbie] transferred from John Hardin despite several

                                        -12-
                requests by her parents to do so. He did not
                sufficiently supervise or discipline [Shayla] and
                [Voni] so that their assault of [Gabbie] would not
                have happened.

             c. Wes Blair; He failed to take any action to have
                [Gabbie] transferred from John Hardin despite several
                requests by her parents to do so.

             As with Curtsinger and Brown, Gabbie asserts these appellees also

breached duties owed to her pursuant to KRS 161.180 and Hardin County School

District policies. Unlike her claims against those two teachers, she does not argue

that Wells, Wilkerson, and Blair should have been actively supervising the

commons area, or that they should have intervened during the incident. Rather,

she faults these individuals for failing to prevent the incident from happening – by

either transferring Gabbie or properly disciplining Shayla and Voni. In support of

her claims, Gabbie explains that approximately one month before the incident, her

parents asked Wells, Wilkerson, and Blair to transfer her to a different school; and,

that the requested transfer was not granted until the day after the incident.

             However, we agree with the circuit court’s assessment that the record

shows these appellees had no duty more specific than their general responsibility to

“provide a safe school environment,” which, as to Kentucky school administrators,

“is a discretionary function.” Marson, 438 S.W.3d at 299. To begin, Gabbie cites

nothing of record indicating any of the appellees herein, prior to this incident, were

aware or should have been aware of anything capable of triggering an “absolute,

                                         -13-
certain, and imperative [duty]” to keep her separated from Shayla and Voni.

Yanero, 65 S.W.3d at 522. Indeed, as Gabbie and Shayla each testified in their

respective depositions, their interactions never became physical until this incident

occurred. Likewise, as the circuit court correctly observed in its order,

               Gabbie’s parents did ask for a transfer of their children[4]
               to Central Hardin High School about a month before this
               fight at JHHS. Although it was later suggested this
               transfer request was due to safety concerns, the reason
               actually stated in writing was “the children can not [sic]
               focus on school work due to other children harassing
               them.”[5]

               Gabbie apparently assumes this transfer decision rested
               with the Defendants she has sued. The uncontradicted
               evidence is this record indicates this would require a
               decision (and a discretionary one at that) by Central
               Hardin staff or others. The transferee school has a say in
               the decision. Gabbie and her parents knew this. This
               was not the first transfer request for Gabbie. She had
               most recently been transferred to JHHS.

               As to whether any of these school administrator appellees acted in bad

faith, Gabbie argues “[i]t is a self-proven fact that there WAS a threat to her safety

because of what did happen to [her],” and:

               Insofar as bad faith, how much more bad faith is required
               when it is a proven fact that the school officials ignored
               the parents’ requests and actual written transfer request
4
 The October 25, 2016 transfer request was for both Gabbie and her sister, who was one grade
below her.
5
  Likewise, Gabbie’s mother, Jessica Gray, testified Shayla was not among the “other children
harassing” Gabbie and her sister described in the transfer request, and that her concern was with
a different student.

                                              -14-
             for over three weeks when prompt action on their part to
             accomplish the transfer would have prevented this assault
             on Gabriell.

             Taken objectively, Gabbie’s argument is illogical. She is arguing the

school administrator appellees knew or should have known, prior to when this

incident occurred, that there was an imminent risk to her safety at JHHS because

this incident occurred. It is unnecessary to delve any further into this point beyond

noting that hindsight is not the proper metric for assessing bad faith. See Wilson,

95 S.W.3d at 910 (explaining, with respect to a school official’s discretion for

purposes of qualified immunity, that “their judgment may arguably be

questionable, particularly with the benefit of hindsight, but applying such an

unrealistic standard is not only unjust, it’s unauthorized.”). Apart from this

argument, Gabbie cites no evidence supportive of bad faith. Therefore, we discern

no error with this aspect of the circuit court’s judgment, and it is unnecessary to

address Gabbie’s claims of negligence against these appellees any further.

3. Adequate Time for Discovery

             Gabbie’s final argument concerns her allotted time for discovery. The

extent of her contention is as follows:

                   After some discovery had taken place, the Motion
             for Summary Judgment was filed by the
             Appellees/Defendants who were the employees/agents of
             the school and school board on September 22, 2020.
             Summary judgment was premature for these
             Appellees/Defendants because the Appellant/Plaintiff

                                          -15-
            had not had an opportunity to take the depositions of
            these Appellees/Defendants, Mark Wells, Eddie
            Wilkerson, West [sic] Blair, Jenny Brown, and Melissa
            Curtsinger, (hereinafter referenced as HCBOE
            employees) and thus to complete discovery.

            We disagree. To be sure, “for summary judgment to be properly

granted, the party opposing the motion must have been given adequate opportunity

to discover the relevant facts. Only if that opportunity was given do we reach the

issue of whether there were any material issues of fact precluding summary

judgment.” Suter v. Mazyck, 226 S.W.3d 837, 842 (Ky. App. 2007). However,

“opportunity” is the operative word in this context: “There is no requirement that

discovery be completed, only that the non-moving party have ‘had an opportunity

to do so.’” Carberry v. Golden Hawk Transp. Co., 402 S.W.3d 556, 564 (Ky. App.

2013) (citation omitted). To that end,

            [w]hether a summary judgment was prematurely granted
            must be determined within the context of the individual
            case. In the absence of a pretrial discovery order, there
            are no time limitations within which a party is required to
            commence or complete discovery. As a practical matter,
            complex factual cases necessarily require more discovery
            than those where the facts are straightforward and readily
            accessible to all parties.

Suter, 226 S.W.3d at 842. Moreover, to demonstrate that more discovery is

needed, the party opposing summary judgment must proffer “specific examples of

what discovery could have been undertaken that would have affected the outcome




                                         -16-
had it been conducted.” Benton v. Boyd & Boyd, PLLC, 387 S.W.3d 341, 344 (Ky.

App. 2012).

              Here, in rejecting Gabbie’s contention below, the circuit court

explained:

              A prior Motion for Summary Judgment first raised the
              question of immunity in 2018. The prior Motion was
              limited to the status of the Defendant school employees
              in their official capacities. As previously ruled, a suit
              against individuals in an official capacity is essentially
              the same as a suit against their state agency employer.
              As a result, these same Defendants were immune from
              suit in their official capacities.

              The Court entered that Order on July 16, 2018, now over
              two years and four months ago. The Order includes a
              reference to the bigger issue of qualified official
              immunity for these Defendants sued in their individual
              capacities. Immunity is not just immunity from an
              eventual adverse judgment but to the ordeal of being a
              party to a suit at all. Questions of immunity should be
              addressed promptly at the outset of a suit and are subject
              to interlocutory appeal.

              The fact Gabbie has not taken depositions or otherwise
              created a record of her contentions about immunity does
              not mean she has not had the opportunity to do so. In
              [Hartford Ins. Group v. Citizen’s Fidelity Bank & Trust
              Co., 579 S.W.2d 628 (Ky. App. 1979)], the court found
              six months sufficient in the circumstances. Gabbie has
              had the required opportunity for discovery.

              In any event, Gabbie’s own testimony and other
              evidentiary materials are sufficient to evaluate the
              qualified official immunity questions.




                                          -17-
             As the circuit court indicated, qualified immunity is an issue that

should be resolved promptly; and for general summary judgment purposes, six

months has been deemed an adequate period. Here, Gabbie was given over two

years. Moreover, Gabbie does not provide “specific examples of what discovery

could have been undertaken that would have affected the outcome had it been

conducted.” Benton, 387 S.W.3d at 344. At most, her argument merely expresses

her hope or belief that, if given more time, “something will ‘turn up’” – which is

wholly inadequate for summary judgment purposes. See Benningfield v. Pettit

Env’t., Inc., 183 S.W.3d 567, 573 (Ky. App. 2005) (quoting Neal v. Welker, 426

S.W.2d 476, 479-80 (Ky. 1968)). Accordingly, we find no error in this respect,

either.

                                  CONCLUSION

             Consistent with our analysis set forth above, we AFFIRM.



             ALL CONCUR.



BRIEF FOR APPELLANT:                      BRIEF FOR APPELLEES:

Dwight Preston                            Samuel E.T. Jones
Elizabethtown, Kentucky                   Charles H. Cassis
                                          Prospect, Kentucky




                                        -18-